BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,          )   No. 3:19-cr-00093-RRB-MMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   FELON IN POSSESSION OF
           vs.                          )   AMMUNITION
                                        )    Vio. of 18 U.S.C. §§ 922(g)(1) and
     JAMES EDWARD BARBER,               )   924(a)(2)
                                        )
                          Defendant.    )   CRIMINAL FORFEITURE
                                        )   ALLEGATION:
                                        )    18 U.S.C. § 924(d) and
                                        )   28 U.S.C. § 2461(c)
                                        )

                      SUPERSEDING INDICTMENT

        The Grand Jury Charges that:

//

//

//




       Case 3:19-cr-00093-TMB-MMS Document 109 Filed 02/21/20 Page 1 of 3
                                        COUNT 1

       Beginning on or about a date unknown to the Grand Jury, but not later than July 21,

2019, and ending on or about August 9, 2019, within the District of Alaska, the defendant,

JAMES EDWARD BARBER, knowingly having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, ammunition, to wit, .22 caliber ammunition.

                                       Convictions

                                                                                Date of
     Court            Case #             Offense of Conviction
                                                                               Conviction
Superior Court for                      AS 11.71.040(a)(3)(A):
                     1SI-09-
   the State of                   Misconduct Involving a Controlled        February 2, 2010
                     346CR
 Alaska at Sitka                      Substance in the 4th Degree
                                               CTN 1:
Superior Court for
                     1SI-10-      AS 11.61.195(a)(3)(B): Misconduct
   the State of                                                            October 4, 2012
                     446CR       Involving Weapons in the 2nd Degree
 Alaska at Sitka
                                   – Discharge Firearm at Dwelling
                                     CTN 2: AS 11.61.200(a)(10):
Superior Court for
                     1SI-10-     Misconduct Involving Weapons in the
   the State of                                                            October 4, 2012
                     446CR          3rd Degree – Felon Residing in
 Alaska at Sitka
                                  Dwelling with Concealable Firearm
Superior Court for
                     1SI-10-         CTN 4: AS 11.56.610(a)(1):
   the State of                                                            October 4, 2012
                     446CR         Tampering with Physical Evidence
 Alaska at Sitka

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                       CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Count 1 of this Superseding Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to 18

U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

                                        Page 2 of 3


      Case 3:19-cr-00093-TMB-MMS Document 109 Filed 02/21/20 Page 2 of 3
       Upon conviction of the offense in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2),

as set forth in Count 1 of this Indictment, the defendant, JAMES EDWARD BARBER,

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c),

any firearm or ammunition involved in or used in knowing violation of the offense,

including, but not limited to the following:

          1. One Marlin Firearms Company, model 915YS, .22 caliber rifle, s/n

              93689266; and

          2. Three boxes of .22 caliber ammunition made by various manufacturers.

       All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

       A TRUE BILL.

                                                 s/ Grand Jury Foreperson
                                                 GRAND JURY FOREPERSON



s/ Jonas M. Walker
JONAS M. WALKER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 19, 2020

                                        Page 3 of 3


     Case 3:19-cr-00093-TMB-MMS Document 109 Filed 02/21/20 Page 3 of 3
